Exhibit 10.41

 

The Commerce Group, Inc.

Summary of Director Compensation

 

As of May 1, 2006, directors of the Company and directors of the Company’s
subsidiaries receive the following compensation for their applicable service as
directors:

 

 

 

Meeting

Attendance

 

Annual

Member

Stipend

 

Annual

Chair

Stipend

The Commerce Group, Inc.:

 

 

 

 

 

Board of Directors

$  2,200

 

$  47,200

 

$          -

Audit Committee

2,625

 

7,350

 

36,750

Compensation Committee

1,100

 

-

 

3,675

Nominating Committee

1,100

 

-

 

-

Other committees

1,100(a)

 

-

 

-

 

 

 

 

 

 

Commerce Holdings, Inc.:

 

 

 

 

 

Board of Directors

800(a)

 

47,200(b)

 

-

Audit Committee

2,625

 

7,350

 

-

 

 

 

 

 

 

The Commerce Insurance Company:

 

 

 

 

 

Board of Directors

700(a)

 

-

 

-

 

 

 

 

 

 

Citation Insurance Company:

 

 

 

 

 

Board of Directors

700(a)

 

-

 

-

 

 

 

 

 

 

ACIC Holding Co., Inc.:

 

 

 

 

 

Board of Directors

2,100

 

-

 

-

 

 

 

 

 

 

American Commerce Insurance Company:

 

 

 

 

 

Board of Directors

2,600

 

-

 

-

Executive Committee

1,000

 

-

 

-

 

 

 

 

 

 

(a) Compensation is paid to non-employee directors only.

(b) Compensation is paid only to directors who are not directors of The Commerce
Group, Inc.

 

Each director of the Company also receives annual incentive awards under the
Company’s 2002 Incentive Compensation Plan. A form of the 2006 Incentive Award
Agreement was filed as Exhibit 10.39 in the Company’s Form 10-Q for the quarter
ended March 31, 2006. The 2006 Incentive Award Agreement is substantially the
same as the previously granted Incentive Award Agreement.

 

In 2001, the Company's directors approved a Directors' Retirement Compensation
Plan (the "Retirement Plan"). The Retirement Plan becomes effective for each
Company director (including directors who are employees of the Company) upon
terminating service from the Board of Directors provided that such termination
was not made under conditions adverse to the Company's interest. Effective with
the annual meeting wherein the director is not reappointed to the Board of
Directors, and provided benefits are not paid until such time as the director
has attained the age of 65, the Company will pay an annual retirement benefit
equal to 50% of the average annual total compensation of the director for the
highest three full years ("three year average compensation"). The annual
retirement benefit of 50% of the three year average compensation vests at the
rate of 4.0% for each year of Board of Directors service up to a maximum of 100%
vesting through termination of service. Payments continue for a maximum of ten
years over the remaining life of the former director, or his or her then spouse,
if the director pre-deceases the spouse. No payments are to be made after the
death of the director and spouse. At its May 2006 meeting, the directors voted
to continue this plan.

 

 

 